                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JOHNNY L. YOUNG,

                        Plaintiff,

               v.                                             Case No. 21-C-785

BRIAN FOSTER,
TONY MELI,
CAPTAIN WESTRA, and
BAUER,

                        Defendants.


                                      SCREENING ORDER


       Plaintiff Johnny Young, who is currently serving a state prison sentence at Waupun

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that his civil rights were violated. This matter comes before the Court on Young’s motion

for leave to proceed without prepaying the full filing fee, his motion to appoint counsel, his motion

for emergency screening and relief, and to screen the complaint.

                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE

       Young has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Young has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial

partial filing fee of $88.44. Young’s motion for leave to proceed without prepaying the filing fee

will be granted.




         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 1 of 7 Document 10
                                    SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                                                      2

          Case 1:21-cv-00785-WCG Filed 08/05/21 Page 2 of 7 Document 10
                               ALLEGATIONS OF THE COMPLAINT

       Young alleges that, on April 16, 2019, his cellmate assaulted him by stabbing him in the

head seven times while he was sleeping. Young asserts that he was sent to the hospital where he

received seven staples to close his head wound. According to Young, two weeks before the attack,

he wrote to Defendant Warden Brian Foster, Defendant Security Director Tony Meli, Defendant

Captain Westra, and Defendant Captain Bauer and informed them that his cellmate was threatening

him and did not want to be in the same cell as him because he is homosexual. Young asserts that

they ignored his warning and that Bauer told him he would not move him or give him “SPN”

(Young does not explain what SPN stands for). Young asserts that one week before the attack he

again wrote to Defendants, “pleading for [his] safety and life.” Young asserts that Foster told him

to write to Westra, who told him to write to Meli, who told him to write to Bauer. Bauer allegedly

did nothing to ensure Young’s safety. Dkt. No. 1 at 3-4.

                                    THE COURT’S ANALYSIS

       Under the Eighth Amendment, “prison officials must take reasonable measures to ensure

an inmate’s safety.” Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (citing Farmer v.

Brennan, 511 U.S. 825, 832 (1994)). “To state a claim premised on prison officials’ failure to

protect him from harm, [a plaintiff] must allege that the defendants knew of and disregarded an

‘excessive risk’ to his ‘health and safety.’” Id. (citing Farmer, 511 U.S. at 837). Young may

proceed on an Eighth Amendment claim against Defendants based on his allegations that, prior to

being attacked, he twice notified them that he feared for his safety because his cellmate was

threatening him and that Defendants failed to take steps to protect him.

       On July 23, 2021, Young filed a motion for emergency screening and relief. Dkt. No. 9.

He explains that two inmates (neither of whom is the inmate who attacked Young in 2019) are

threatening him and that he believes Bauer is not properly addressing this alleged current threat.
                                                3

         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 3 of 7 Document 10
Given that the Court has concluded that Young’s allegations state a claim, the Court will deny his

motion for screening as moot because Young does not appear to seek any other relief. The Court

reminds Young that “[f]ederal courts sit not to supervise prisons but to enforce the constitutional

rights of all ‘persons,’ including prisoners.” Cruz v. Beto, 405 U.S. 319, 321 (1972). As such, the

Court rarely interferes with the day-to-day administration of prison affairs and therefore

encourages Young to take advantage of the procedures available at his institution to raise his

concerns to the attention of the appropriate prison officials. At the same time, by virtue of Young’s

complaint and this order, the defendants are on notice of Young’s serious allegations and will

presumably take reasonable steps to alleviate whatever risk to his safety may exist.

        Finally, on June 28, 2021, Young filed a motion to appoint counsel. Dkt. No. 5. Civil

litigants do not have a constitutional or statutory right to have an attorney represent them. Jackson

v. Cty. of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992). However, under 28 U.S.C. §1915(e)(1),

district courts have the discretion to recruit a lawyer for individuals unable to afford one. Navejar

v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a difficult

decision: Almost everyone would benefit from having a lawyer, but there are too many

indigent litigants and too few lawyers willing and able to volunteer for these cases.’” Henderson

v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th

Cir. 2014)). In exercising its discretion, the Court must consider two things: “(1) ‘has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing so,’

and (2) ‘given the difficulty of the case, does the plaintiff appear competent to litigate it himself?’”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007)).

        Young has satisfied the first prong of the standard—he asserts that he wrote to ten different

law firms in an attempt to obtain counsel; however, he does not satisfy the second prong of the
                                                   4

         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 4 of 7 Document 10
standard because he has not demonstrated that he lacks the capacity to represent himself at this

stage of the case. The issue in this case is straightforward, and Young’s complaints demonstrate

that he has a good memory of what happened, who he wrote to, and what responses he did or did

not receive. Young also has demonstrated that he is able to clearly communicate with the Court

and to explain what relief he wants and why he believes he is entitled to that relief.

       With regard to his assertion that he would not know what to do without the help of a

jailhouse lawyer, the Court notes that very few prisoners have litigation experience. Court staff

have prepared a guide, a copy of which is enclosed with this order, that provides information that

may answer many of Young’s questions about the litigation process. As to next steps, after

Defendants respond to Young’s complaint, the Court will set deadlines for discovery and the filing

of dispositive motions. During discovery Young may gather the information he believes he needs

to prove his claim. He may ask each Defendant up to twenty-five written questions (called

interrogatories in the Federal Rules) and he may ask for documents that Defendants have in their

possession. See Fed. R. Civ. P. 33 and 34; Civil L.R. 33. As a reminder, although Young should

direct his discovery requests to Defendants, he must mail his discovery requests to their lawyers.

Young should not file his discovery requests or responses with the Court. Based on Young’s

filings to date, the Court believes Young is capable of participating in discovery on his own.

       Because the Court concludes that Young is able to represent himself at this stage of the

case, the Court will deny his motion to appoint counsel. If Young encounters new challenges that

he believes he is unable to overcome on his own, he may renew his motion. If he does so, he must

be specific about the challenges he is facing and what efforts he has made to overcome them.

       IT IS THEREFORE ORDERED that Young’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.



                                                 5

         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 5 of 7 Document 10
       IT IS FURTHER ORDERED that Young’s motion to appoint counsel (Dkt. No. 5) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that Young’s motion for emergency screening and relief

(Dkt. No. 9) is DENIED as moot.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of Young’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on

Defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, Defendants shall file a responsive pleading to

the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of Young shall collect from

his institution trust account the $261.56 balance of the filing fee by collecting monthly payments

from Young’s prison trust account in an amount equal to 20% of the preceding month’s income

credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each time

the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The payments

shall be clearly identified by the case name and number assigned to this action. If Young is

transferred to another institution, the transferring institution shall forward a copy of this Order

along with Young’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of

the agency where Young is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.



                                                 6

         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 6 of 7 Document 10
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Young is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Green Bay, Wisconsin this 4th day of August, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  7

         Case 1:21-cv-00785-WCG Filed 08/05/21 Page 7 of 7 Document 10
